DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 14, “A detector, comprising the detection substrate according to claim 8” fails to further limit the subject matter of claim 8. The term “detector” in the preamble does not appear to impart any additional structure nor to further limit claim 8. See MPEP 2111.02.



Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (WO 2020150938 A1, filing date of 1.23.2019. Machine translation provided). 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Currently, the claims are assigned a priority date of 2.14.2019.
Regarding claims 1, 7-9 and 14-15, Wang discloses (claim 1) a photosensitive component (Fig. 8) comprising: a first electrode layer (234, “the first conductive layer 234 serves as the lower electrode of the photodiode 210”); a photoelectric conversion layer (210, “photodiode 210”) on the first electrode layer; a second electrode layer (270 and/or 280, “connection electrode 270, the contact electrode 280”) on a (top) surface of the photoelectric conversion layer away from the first electrode layer; an insulating layer (250, “light-transmitting insulating layer 250”) covering side surfaces of the photoelectric conversion layer and at least a part of a (side) surface of the second electrode layer (270 and/or 280) away from the photoelectric conversion layer, the insulating layer comprising a (at least partly) claim 7) wherein a material of the reflective layer comprises metal (“the reflective material of the reflective structure 220 is at least one of air, metal, silicon dioxide, and composite materials.”), (claim 8) a detection substrate (Fig., 8), comprising: a base substrate (20, “the substrate 20 is a glass substrate”); and the photosensitive component according to claim 1 (Fig. 9), wherein the first electrode layer (234) is disposed on (indirectly) the base substrate, (claim 9) wherein the detection substrate further comprises a thin film transistor connected to the photosensitive component, the thin film transistor (230, “thin film transistor 230”) comprising a gate electrode (231 , “gate 231”), a source electrode and a drain electrode ( “the first conductive layer 234 has a gap exposing the channel layer 233 to separate the first conductive layer 234 into a source electrode and a drain electrode”, Fig. 8), (claim 14) a detector (Fig. 8), comprising the detection substrate according to claim 8 (Fig. 8), and, (claim 15
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Koide (of record, US 20160163747 A1 ).
Regarding claim 4, Wang fails to disclose wherein a surface of the reflective layer opposite to the side surfaces of the photoelectric conversion layer is an inclined surface.
Koide discloses wherein a surface of the reflective layer (11, “a reflecting film 11”) opposite to the side surfaces of the photoelectric conversion layer (20, “photodiode 20” ) is an inclined surface (Figs. 6A-6B).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Koide in the device of Wang and arrive at the claim invention so as to increase intensity of light entering a photodetector (Koide, [0005]).
Regarding claim 20, Wang/Koide discloses (see Wang) a detection substrate (Fig. 8), comprising: a base substrate (20); and the photosensitive component according to claim 4 (see rejection above), wherein the first electrode layer (234) is disposed on (indirectly) the base substrate (Fig. 8).


Allowable Subject Matter
Claims 2-3, 5-6, 10-13 and 16-19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest (claim 2) wherein a surface of the reflective layer opposite to the side surfaces of the photoelectric conversion layer is convex in a direction away from the photoelectric conversion layer; claims 3 and 16-19 are dependent claims, (claim 5) further comprising a conductive plug between the reflective layer and the second electrode layer, wherein the reflective layer is claim 6) further comprising a protective layer covering the side surfaces of the photoelectric conversion layer and the at least a part of the surface of the second electrode layer away from the photoelectric conversion layer, the insulating layer covering the protective layer, and, (claim 10) wherein the photosensitive component further comprises a conductive plug between the reflective layer and the second electrode layer, and the reflective layer is electrically connected to the second electrode layer through the conductive plug; claims 11-13 are dependents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Andres Munoz/Primary Examiner, Art Unit 2894